RILEY, Judge,
dissenting in part and concurring in part.
I respectfully dissent as to Issue I and concur in result on Issue II.

Issue I

In January 1991, Judge Nash began serving his second six year term as Circuit Court Judge of Tipton County, Indiana. During this term', Judge Nash received compensation from both Tipton County and the State. When Judge Nash began his term, his compensation was governed by Ind.Code § 33-13-12-7(a).3 of $61,740 during the calendar year 1991 and thereafter. The source of payment for this salary was $56,780 from the State general fund and $4,960 from Tipton County. Also, under Ind.Code § 36-2-5-14, counties were allowed to make appropriations for the payment of judges in addition to the total set by State statute. Accordingly, during Judge Nash’s second term, Tipton County made certain appropriations to add to his annual salary set by Ind.Code § 33-13-12-7(a). For each year of Judge Nash’s term, except for 1996, this additional appropriation or voluntary county supplement was increased.
Effective July 1, 1995, Ind.Code § 33-13-Í2-7(a) and Ind.Code § 36-2-5-14 were amended. The 1995 amendment to *20Ind. Code § 33-13-12-7(a) provided for a total annual salary for fulltime circuit court judges of $85,000 to be paid by the State, plus any additional salary provided under Ind.Code § 36-2-5-14 and Ind.Code § 36-3-6-3(c). The amendment to Ind. Code § 36-2-5-14 provided that although counties were allowed to make additional appropriations for the payment of judges in excess of the minimum set by state statute, this additional voluntary appropriation was not to exceed $5,000 for each judge. In response to the changes in these statutes, Tipton County decided not to pay Judge Nash the remaining amount appropriated for the second half of 1995, approximately $2,200, and further, decided not to appropriate any additional sum for 1996.
Thus, even though Judge Nash received compensation from the State pursuant to Ind.Code § 33-13-12-7 and received compensation from the county pursuant to Ind. Code § 36-2-5-14, the majority concludes that the compensation from these two sources constitute only one income. In deciding whether these statutes should be interpreted to constitute one income .or two separate incomes, the trial court found:
A plain reading of the 1995 judges’ pay raise statute [Ind.Code § 33-13-12-7(a) ], along with the amended county supplement statute [Ind.Code § 36-2-5-14], indicates that the legislature intended to keep separate the concept of State pay .from County supplemental pay. This is evidenced by the continued existence of two difference (sic) statutes, the detailing by the Indiana legislature of not combining the applicable social security taxes and medicare taxes between State and County and, finally, by not allowing the County supplement to affect the State life insurance premiums of judges with regard to its calculation. Replete throughout the 1995 judges’ pay raise statute are references to the existence of the voluntary county supplement.
(R. 223).
I agree with the' trial court. Additionally, ease law has recognized that the ‘voluntary- supplement paid by the county is additional compensation separate from what is paid by the State. See Loos, 416 N.E.2d at 875 and Manee, 652 N.E.2d at 537. Also, there are other indicators that Judge Nash received separate compensation from the State and county. First, as discussed, there are two separate statutes, one setting the State salary minimum for circuit court judges, and one allowing the county to pay an additional supplement in addition to the amount already received from the State. Further, the county supplement is not considered part of the Judge’s salary in determining retirement benefits and for calculating State life insurance premiums. See Mance, 652 N.E,2d at 537; and Ind.Code § 33-13-121-7(d). Additionally, counties are required to pay their share of Social Security and Medicare taxes when they pay supplemental wages to the trial judges. Ind. Code § 33-13-12-7.í(c). All of these factors lead to the conclusion that Judge Nash received separate compensation from the State and county.
The majority relies in part on this court’s decision in Olszewski, 226 Ind. 639, 82 N.E.2d 256. However, Olszewski does not concern whether a reduction in county supplemental pay to trial judges during their term in office is constitutional under Art. VII, § 19 of the Indiana Constitution. In Olszewski, the issue was whether Lake County would be required to pay a county supplement that would result in Lake County judges receiving total pay from the State and county in excess of the total salary limit set by State statute. Id. at 641-642, 82 N.E.2d at 257. Here, even if Tipton County continued to pay Judge Nash the voluntary county supplement it had previously paid, there was no concern that Judge Nash would receive income in excess of $90,000, which at that time was *21the total maximum amount a trial judge was allowed to receive annually under State statute.4
The majority concludes that the legislative history of the 1995 amendments to the judicial pay statutes demonstrate an intent to create one unified salary for trial judges. However, as the majority notes, the 1995 amendment to the judicial pay statutes were intended to. end large disparities in judicial pay between counties by limiting the amount paid by the counties to $5,000. However, that does not mean that the legislature intended to create one salary. Instead, it is clear that these statutes allow judges to receive separate compensation from two sources, the State and the county, and provide for maximum amounts to be received from each.
Because I would conclude that the pay received by Judge Nash from the county is separate compensation than the pay’ he receives from the State", I would further conclude that Tipton County’s reduction of Judge Nash’s compensation during his term violated Article 7, § 19 of the Indiana Constitution. As set forth in the majority’s opinion, this provision prohibits a reduction in a circuit court judge’s compensation while in office. The purpose of this provision “is to preserve the independence of the working judiciary in such a clear and unmistakable manner as to entirely rule out conflict and argument on the point.” Board of Trustees of the Public Employees’ Retirement Fund v. Hill, 472 N.E.2d 204, 209 (Ind.1985). By reducing the compensation paid to Judge Nash during his term of office in violation of Article 7, § 19 of the Indiana Constitution, Tipton County was allowed to interfere with the independence of the working judiciary. Thus, as to this Issue I, I would affirm the trial court’s grant of partial summary judgment in favor of Judge Nash.

Issue II

I concur in result with regard to Issue II; however, since the majority did not reach the merits of this issue, it is necessary to explain the basis for my concurrence.
Issue II concerns Judge Nash’s assert tion on cross-appeal that the trial court improperly granted Tipton County’s Motion for Summary Judgment with regard to his claim for damages and attorney fees under Ind.Code § 22-2-5-2. The trial court concluded that even though Judge Nash’s claim for unpaid compensation was brought under Ind.Code § 34-1-2-1(2),5 which has a five (5) year statute of limitations, his claim for liquidated damages and attorney fees was brought under Ind.Code § 22-2-5-2, which is governed by a two (2) year statute of limitations. Ind.Code § 22-2-5-2 provides for the award of liquidated damages up to double the amount of wages owed plus attorney fees when an employer has failed to pay wages. Although Ind.Code § 22-2-5-2 does not have a self-contained statute of limitations, the trial court reasoned that Ind.Code § 22-2-5-2 is penal in nature because it authorizes damages greater than those actually incurred, and because of the statute’s penal nature, it is governed by a two (2) year statute of limitation. When a statute requires an award of damages' in an amount greater than those actually incurred, the statute is penal in nature. Browning v. Walters, 616 N.E.2d 1040, 1045 (Ind.Ct.App.1993). Consequently, I would agree with the trial court that Ind.Code § 22-2-5-2 is penal in nature because it requires the payment of liquidated damages and attorney fees.
Further, actions claiming a forfeiture of a penalty provided by statute are governed by Ind.Code § 34-11-2-4. Ind.Code § 34-11-2-A provides that: “An action for: *22(1) injury to person or character, (2) injury to personal property; or (3) a forfeiture of penalty given by statute; must be commenced within two (2) years after the cause of action accrues.” Since a claim based on Ind.Code § 22-2-5-2 is an action claiming a forfeiture of a penalty provided by statute, claims brought under Ind.Code § 22-2-5-2 must be commenced within two (2) years after the cause of action accrues, pursuant to Ind.Code § 34-11-2-4.
Judge Nash filed his Petition for Writ of Mandamus on September 25, 1998. On August 15, 1995, the Tipton County Council voted not to pay Judge Nash the last half of the 1995 county supplement previously appropriated for him and on September 6, 1995, the Council voted not to pay him the voluntary county supplement for 1996. Thus, his claim for.the 1995 supplement accrued on August 15, 1995, and his claim for the 1996 supplement accrued on September 6, 1995, and consequently, Judge Nash was required to file his claim for liquidated damages and attorney fees relating to the 1995 county supplement by August 15, 1997, and his claim for liquidated damages and attorney fees relating to the 1996 county supplement by September 6, 1997. However, because Judge Nash fiid not file this cause of action until September 25, 1998, his claim for liquidated damages and attorney fees under Ind.Code § 22-2-5-2 would be time barred.

. Now Ind.Code § 33-13-12-7.1(a).


. $85,000 total annual, salary from the State per Ind.Code § 33-13-12-7(a) and $5,000 maximum annual voluntary county supplement per Ind.Code § 36-2-5-14.


. Now Ind.Code § 34-11-2-6.